Title: Augustus B. Woodward to Thomas Jefferson, 21 April 1814
From: Woodward, Augustus B.
To: Jefferson, Thomas


          Sir,  Washington, April 21. 1814.
          I have been diverted by public business from waiting on you so early as I expected.
          I contemplate setting out for Monticello to-morrow, or the day after.
          I am charged with two packages for you from Dr Barton, of Philadelphia; which I shall have the honor of presenting you, on my arrival.
          Accept, Sir, my veneration, and respect.A. B. Woodward.
        